DETAILED ACTION
In a communication received on 29 September 2021, applicants amended claims 1, 8, 9, 16, and 17.
Claims 1-4, 6-12, 14-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherkasova et al. (US 6,154,769) in view of Scholefield et al. (US 6,216,006 B1), and further in view of Ferguson (US 2002/0178232 A1).


receiving, at a resource node, a resource command from a resource consumer (i.e., requests received on a network in Cherkasova, col. 2 lines 1-3),
wherein the resource command includes a command parameter with a resource need for the resource consumer (i.e., request identifying file to be retrieved by job request with associated length of the file requested in Cherkasova, col. 3 lines 11-18) and an urgency parameter (i.e., received requests specify a class for the request, each class associated with a priority value in Cherkasova, claim 4, col. 4 lines 46-63);
identify resources available to the resource node (i.e., determining resources available and determining when server receives more requests than it has resources to fill in Cherkasova, col. 2 lines 55-65).
Cherkasova discloses determining resources available and determining when server receives more requests than it has resources to fill (col. 2 lines 55-65).  Cherkasova do(es) not explicitly disclose the following.  Scholefield, in order to improve efficiency of providing resources to clients specific needs corresponding to quality of service (col. 2 lines 37-45), discloses:
determining, at the resource node, ability to execute the resource command based on identified resources available and the command parameter (i.e., calculating available bandwidth and compare to bandwidth requirement of client resource requests in Sholefield, col. 4 lines 13-17);
notifying, from the resource node, the resource consumer upon determining the resource node cannot execute the resource command and discarding the resource command (i.e., if no available bandwidth to service the request, the request is rejected and the node is notified of rejection in Sholefield, col. 4 lines 55-63).  


Cherkasova discloses cost function for determining position of request in a queue, the cost function is based on resources at the processor and a parameter specified in the request (col. 2 lines 15-16, col. 9-18, col. 3 lines 1-18).  Cherkasova and Scholefield do(es) not explicitly disclose the following.  Ferguson, in order to improve the efficiency of resource usage by avoiding idle gaps in resource usage (¶0039), discloses:
detecting, at the resource node, a new command identified by a new resource command and suspending processing of a previous command upon detecting the new resource command (i.e., upon arrival of new higher priority request, current process in service will be suspended in Ferguson, ¶0110);
if the resource command is not discarded, determining, at the resource node, an order in which to process the resource command and the new resource command in a queue and reordering the queue by placing the resource command and the new resource command at appropriate positions in the queue (i.e., suspended process will be placed after the higher priority new request in the queue in Ferguson, ¶0110).
Based on Cherkasova in view of Scholefield, and further in view of Ferguson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Ferguson to improve upon those of Cherkasova in order to improve the efficiency of resource usage by avoiding idle gaps in resource usage.



With respect to claim 17, the limitations of claim 17 are similar to the limitations of claim(s) 1.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 1.


Claims 2-4, 7, 10-12, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherkasova et al. (US 6,154,769) in view Scholefield et al. (US 6,216,006 B1) and Ferguson (US 2002/0178232 A1), and further in view of Hinshaw (US 2004/0205110 A1).

With respect to claim 2, Cherkasova discloses improved resource capacity based method for processing requests (col. 1 lines 50-63).  Cherkasova, Scholefield, and Ferguson do(es) not disclose the following.  Hinshaw, in order to minimize overhead and complete work asynchronously and autonomously (¶0059), teaches: the method of claim 1, further comprising: receiving, at the resource node, the resource command from the resource consumer as an IP address, a unicast message, or a multicast message (i.e., multicast messaging as disclosed by sending messages as multicast messages in Hinshaw, ¶0154).
Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Hinshaw, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Hinshaw to combine or modify those of Cherkasova in order to minimize overhead and complete work asynchronously and autonomously.


Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Hinshaw, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Hinshaw to combine or modify those of Cherkasova in order to minimize overhead and complete work asynchronously and autonomously.

With respect to claim 4, Cherkasova discloses improved resource capacity based method for processing requests (col. 1 lines 50-63).  Cherkasova, Scholefield, and Ferguson do(es) not disclose the following.  Hinshaw, in order to minimize overhead and complete work asynchronously and autonomously (¶0059), teaches: the method of claim 1, wherein the resource node parameter comprises one or more of loading information of the resource node, resource node capabilities, previous resource commands received by the resource node, and a number of resource commands in a command queue at the resource node (i.e., retrieve information on the resource node as disclosed by schedule or queueing jobs based on availability of memory, disk, or I/O resources in Hinshaw, ¶0375).
Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Hinshaw, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Hinshaw to combine or modify those of Cherkasova in order to minimize overhead and complete work asynchronously and autonomously.

With respect to claim 7, Cherkasova discloses improved resource capacity based method for processing requests (col. 1 lines 50-63).  Cherkasova, Scholefield and Ferguson do(es) not disclose the following.  Hinshaw, in order to minimize overhead and complete work asynchronously and autonomously (¶0059), teaches: the method of claim 1, further comprising: determining, at the resource node, to delay processing the resource command (i.e., delaying processing of a command as disclosed by schedule or queueing jobs based on availability of memory, disk, or I/O resources, and suggesting delaying job requests by queueing them in Hinshaw, ¶0375).
Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Hinshaw, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Hinshaw to combine or modify those of Cherkasova in order to minimize overhead and complete work asynchronously and autonomously.

With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim(s) 2.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 2.
With respect to claim 11, the limitations of claim 11 are similar to the limitations of claim(s) 3.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 3.
With respect to claim 12, the limitations of claim 12 are similar to the limitations of claim(s) 4.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 4.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim(s) 7.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 7.

.


Claims 6, 14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherkasova et al. (US 6,154,769) in view Scholefield et al. (US 6,216,006 B1) and Ferguson (US 2002/0178232 A1), and further in view of Wolrich (US 6,532,509 B1).

With respect to claim 6, Cherkasova discloses improved resource capacity based method for processing requests (col. 1 lines 50-63).  Cherkasova, Scholefield and Ferguson do(es) not disclose the following.  Wolrich, in order to improve fairness in access to common system resources via command arbitration (col. 4 lines 51-53), teaches: the method of claim 1, further comprising: autonomously determining, at the resource node, to discard the resource command based at least in part on one or more of the resource node being fully loaded, on a command queue being full, and on resource node resources being reserved (i.e., discard when command queue is full as disclosed by denying further commands when a command queue is full in Wolrich, claim 28).
Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Wolrich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Wolrich to improve upon those of Cherkasova in order to improve fairness in access to common system resources via command arbitration.

With respect to claim 14, the limitations of claim 14 are similar to the limitations of claim(s) 6.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 6.
.


Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherkasova et al. (US 6,154,769) in view of Scholefield et al. (US 6,216,006 B1) and Ferguson (US 2002/0178232 A1), and further in view of Tang et al. (US 2002/0165754 A1).

With respect to claim 8, Cherkasova discloses determining resources available and determining when server receives more requests than it has resources to fill (col. 2 lines 55-65).  Cherkasova, Scholefield, and Ferguson do(es) not explicitly disclose the following.  Tang, in order to improve control over managing tasks flowing into a system by adjusting a queue length (¶0010), discloses: the method of claim 1, further comprising: discarding, at the resource node, the resource command based on the queue at the resource node being full (i.e., when a task arrives to be queued, the task may be discarded if the queue is full in Tang, ¶0010).
Based on Cherkasova in view of Scholefield and Ferguson, and further in view of Tang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Tang to improve upon those of Cherkasova in order to improve control over managing tasks flowing into a system by adjusting a queue length.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim(s) 8.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sherman Lin
11/06/2021

/S. L./Examiner, Art Unit 2447    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447